.
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-15, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (2014/0225065 Al) in view of Sanchez et al. (2014/0329376).Regarding claim 1, Rachmady et al. teach in figures 3A-3M and related text a method for forming a microelectronic device, comprising:


wherein the multi-layer stack 304 comprises at least a channel layer 343 (see paragraph ]0033]), a release layer 310 formed below the channel layer (343), and a buffer layer (311) formed below the channel layer (343) (para. [0034-0036]);
recessing the STI layer (305) so that a top surface of the STI layer (305) is below a top surface of the release layer (310) (para. [0034]);
removing the release layer 310 with an etching process that selectively removes the release layer (310) relative to the channel layer (343) (para. [0051]).

Rachmady et al. does not explicitly disclose wherein growth of the multi-layer stack is confined by the STI layer and wherein the substrate layer has a notched surface and wherein the notched surface has an uppermost point in contact with the STI layer.
Sanchez et al. teach in figures 3D and related text a method for forming a microelectronic device, wherein growth of the multi-layer stack (310,320 and 330) is confined by the STI layer (210) and wherein the substrate layer (208) has a notched surface, (para. [0024-0031]), and wherein the notched surface has an uppermost point in contact with the STI layer.
Rachmadyet al. and Sanchez et al. are analogous art because they are directed to forming microelectronic device comprising buried channel layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Rachmady et al. because they are from the same field of endeavor.

Note that such modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966).

The combined device includes a notched surface which has an uppermost point in contact with the STI layer.

Regarding claim 2, Rachmady et al. teach in figures 3A-3M and related text that the STI layer (305) is formed over the substrate layer (102), and wherein the multi-layer stack (304) is epitaxially grown over the substrate layer (102) (para. [0020 and 0032]).

Regarding claim 3, Rachmady et al. teach in figures 3A-3M and related text that the buffer layer (311), the release layer (310) and the channel layer (343) are eacha lll-V semiconductor material and the substrate layer (102) is a silicon layer (para. [0021).



Regarding claim 5, Rachmady et al. teach in figures 3A-3M and related text that the etching process that selectively removes the release layer (310) relative to the channel layer (343) is a wet-etching process that includes HCL and H2SO4 (para. [0051]).

Regarding claim 8, Rachmady et al. teach in figures 3A-3M and related text that the release layer (310) has a thickness to width ratio that is 3:2 or greater (para. [0035]).

Regarding claim 9, Rachmady et al. teach in figures 3A-3M and related text that the channel layer (343) is a nanowire channel layer (343) or a nanoribbon channel layer (343) (para. [0021]).

Regarding claim 10, Rachmady et al. teach in figures 3A-3M and related text forming a sacrificial gate electrode (326) over a portion of the multi-layer stack (304) and the STI layer(305) subsequent to recessing the STI layer (305) below the channel layer(343) and below a top surface of the release layer (310); and forming sidewall spacers (330) along sidewalls of the sacrificial gate electrode (326) (para. [0049]).

Regarding claim 11, Rachmady et al. teach in figures 3A-3M and related text removing portions of the multi-layer stack (304) that are not covered by the sacrificial gate 

Regarding claim 12, Rachmady et al. teach in figures 3A-3M and related text forming an interlayer dielectric (ILD) layer (340) over the portions of the STI layer (305) and the multi-layer stack (304) that are not covered by the sacrificial gate electrode (326) or the sidewall spacers (330) (para. [0042]).

Regarding claim 13, Rachmady et al. teach in figures 3A-3M and related text removing the sacrificial gate electrode (326) prior to removing the release layer (310); forming a bottom gate isolation layer (348) over an exposed surface of the buffer layer (311) that is between the sidewall spacers (330); forming a gate dielectric layer (350) over the exposed surfaces of the channel layer (343) that are between the sidewall spacers (330) and forming a gate electrode around the portion of the channel layer (343) that is between the sidewall spacers (330) (para. [0049-0053]).

Regarding claim 14, Rachmady et al. teach in figures 3A-3M and related text that the multi-layer stack (304) further comprises a second release layer (310) formed above a top surface of the channel layer (343), and a second channel layer (343) formed above a top surface of the second release layer (310) (para. [0033 and 0053]).

Regarding claim 15, Rachmady et al. teach in figures 3A-3M and related text that the etching process that selectively removes the release layer (310) relative to the channel 

Regarding claim 23, Rachmady et al. teach in figures 3A-3M and related text a method for forming a microelectronic device, comprising:
forming a multi-layer stack (304) within a trench formed in a shallow trench isolation (STI) layer (305), wherein the multi-layer stack(304) comprises at least a channel layer(343), a release layer (310) formed below the channel layer (343), and a buffer layer (311) formed below the channel layer (343), wherein the buffer layer (311) is GaAsor poly-GaAs, the release layer (310) is InP, and the channel layer (343) is InGaAs, and wherein the release layer (310) has a thickness to width ratio that is 3:2 or greater (para. [ 0022 and 0034-0036]), and
recessing the STI layer (305) so that a top surface of the STI layer (305) is below a top surface of the release layer (310) (para. [0034]);
forming a sacrificial gate electrode (326) over a portion of the multi-layer stack (304) and the STI layer (305) (para. [0049-0053]);
forming sidewall spacers (330) along sidewalls of the sacrificial gate electrode (326); removing portions of the multi-layer stack (304) that are not covered by the sacrificial gate electrode (326) (para. [0034-0036]);
forming a replacement source/drain (SID) region (338/339) where the removed portions of the multi-layer stack (304) were formed (para. 0042);

removing the sacrificial gate electrode (326) (para. 0050);
forming a bottom gate isolation layer (348) over an exposed surface of the buffer layer (311) that is between the sidewall spacers (330) (para. 0053);
removing the release layer (310) with an etching process that selectively removes the release layer (310) relative to the channel layer (343) (para. 0051);
forming a gate dielectric layer (350) over the exposed surfaces of the channel layer (343) that are between the sidewall spacers (330) (para. 0053);
forming a gate electrode (352) around the portion of the channel layer (343) that is between the sidewall spacers (330) (para. 0053).

Rachmadyet al. does not explicitly disclose wherein growth of the multi-layer stack is confined by the STI layer and wherein the substrate layer has a notched surface, and does not teach that the notched surface has an uppermost point in contact with the STI layer.
Sanchez et al. teaches in figure 3D and related text a growth of the multi-layer stack (310,320 and 330) is confined by the STI layer (210) and wherein the substrate layer (208) has a notched surface, (para. [0024-0031]; Figs. 3D), and wherein the notched surface has an uppermost point in contact with the STI layer.
Rachmadyet al. and Sanchez et al. are analogous art because they are directed to microelectronic devices comprising buried channel layers and one of ordinary skill in the 

It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to confine the growth of the multi-layer stack by the STI layer and to form a substrate layer having a notched surface and wherein the notched surface has an uppermost point in contact with the STI layer, as taught by Sanchez et al., in Rachmady’s device, in order to decrease the amount of defects formed in the multi-layer stack resulting in a device layer having improved electron mobility or providing improved device layer characteristics (para. [00440039]). 
Note that such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966).

Regarding claim 24, Rachmady et al. teach in figures 3A-3M and related text that the channel layer (343) is a nanowire channel layer (343) or a nanoribbon channel layer (343) (para. 0051) (para. 0021 and 0036).

Claims 6, 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (2014/0225065 Al) and Sanchez et al. (2014/0329376), as applied to the claims above, and further in view of Glass et al. (2013/0161756).


Glass et al. teach in para. [0032] and figure 12 that the trench (i.e. the recess wherein the stack L2-B- L4-B is formed therein) has an aspect ratio that is 2:1 or greater prior to being recessed 
Glass et al., Rachmadyet al. and Sanchez et al. are analogous art because they are directed to microelectronic devices comprising buried channel layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sanchez et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the trench having an aspect ratio that is 2:1 or greater prior to being recessed, as taught by Glass et al., in prior art’s device in order to more efficiently etch the release layer prior to forming the channel layer.
Note that such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ237 (CCPA 1955).

Regarding claim 7, Rachmady et al. teach in related text that the buffer layer (311) accounts for at least a quarter of the thickness of the multi-layer stack (304) (see para. [0022 and 0035]).




Response to Arguments
1.	Applicants argue that “the uppermost point of the surface 212 of Sanchez is not in contact with the dielectric layer 210. As shown in Figure 3A of Sanchez (reproduced below), the trench 315 has sidewalls 313 that extend beyond the uppermost points of the notched surface 212”.

1.	Although figure 3A of Sanchez et al. depicts that the trench 315 has sidewalls 313 that extend beyond the uppermost points of the notched surface 212, the rejection is based on the embodiment of figure 3D.  Figure 3D of Sanchez et al. depicts that the notched surface (of substrate 208) has an uppermost point 317 in contact with the STI layer 210, as required by the claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
10/27/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800